Exhibit 10.1

SIXTH AMENDED AND RESTATED

KENSEY NASH CORPORATION

EMPLOYEE INCENTIVE COMPENSATION PLAN

ARTICLE I

ESTABLISHMENT

1.1 Purpose. The Sixth Amended and Restated Kensey Nash Corporation Employee
Incentive Compensation Plan (the “Plan”), which amends and restates the Fifth
Amended and Restated Kensey Nash Corporation Employee Incentive Compensation
Plan, is hereby established by Kensey Nash Corporation (“Company”). The purpose
of the Plan is to promote the overall financial objectives of the Company and
its stockholders by motivating those persons selected to participate in the Plan
to achieve long-term growth in stockholder equity in the Company and by
retaining the association of those individuals who are instrumental in achieving
this growth. The Plan is intended to qualify certain compensation awarded under
the Plan for tax deductibility under Section 162(m) of the Code (as defined
herein) to the extent deemed appropriate by the Committee (as defined herein).
The Plan and the grant of awards hereunder are expressly conditioned upon the
Plan’s approval by the stockholders of the Company. If such approval is not
obtained, then this Plan and all Awards (as defined herein) hereunder shall be
null and void ab initio with respect to all Awards granted on or after the
Effective Date (as defined below). The Plan is adopted (and accordingly, the
Company’s Fourth Amended and Restated Employee Incentive Compensation Plan is
amended and restated), subject to stockholder approval, effective as of
December 5, 2007 (the “Effective Date”), and the Plan’s terms shall govern
Awards granted hereunder (including all prior versions hereof) before, on or
after the Effective Date.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms are defined as set forth below:

2.1 “Affiliate” means a corporation or other entity (i) controlled by or under
common control with the Company (as defined in Section 414(b) or (c) of the
Code) and which, in the case of grants of Stock Options and Stock Appreciation
Rights would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Section 409A of the Code) with
respect to a Participant.

2.2 “Agreement” or “Award Agreement” means, individually or collectively, any
agreement entered into pursuant to the Plan pursuant to which an Award is
granted to a Participant.

2.3 “Award” means any Option, SAR, Restricted Stock, Stock, Other Stock-Based
Award, Performance Award or Cash Incentive Award, together with any other right
or interest granted to a Participant under the Plan.

2.4 “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted hereunder. If, upon a Participant’s
death, there is no designated Beneficiary or surviving designated Beneficiary,
then the term Beneficiary means the Participant’s Representative.

2.5 “Board of Directors” or “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.6 “Cash Incentive Award” means a conditional right granted to a Participant
under Section 9.3(c) hereof to receive a cash payment, unless otherwise
determined by the Committee, after the end of a specified period.

2.7 “Cause” shall mean, for purposes of whether and when a Participant has
incurred a Termination of Employment for Cause, any act or omission which
permits the Company to terminate the written agreement or arrangement between
the Participant and the Company or an Affiliate for “cause” as defined in such
agreement or arrangement, or in the event there is no such agreement or
arrangement or the agreement or arrangement does not define the term “cause” or
a substantially equivalent term, then Cause shall mean (a) any act or failure to
act deemed to constitute cause under the Company’s established practices,
policies or guidelines applicable to the Participant or (b) the Participant’s
act or omission which constitutes gross misconduct with respect to the Company
or an Affiliate in any material respect, including, without limitation, an act
or omission of a criminal nature, the result of which is detrimental to the
interests of the Company or an Affiliate, or conduct, or the omission of
conduct, which constitutes a material breach of a duty the Participant owes to
the Company or an Affiliate.

2.8 “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 11.2 and 11.3, respectively.

2.9 “Code” or “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended, Treasury Regulations (including proposed regulations) thereunder and
any subsequent Internal Revenue Code.

2.10 “Commission” means the Securities and Exchange Commission or any successor
agency.

2.11 “Committee” means the Compensation Committee of the Board or such other
Board committee as may be designated by the Board to administer the Plan;
provided, however, that the Committee shall consist solely of two or more
directors, each of whom is a “disinterested person” within the meaning of Rule
16b-3 under the Exchange Act and each of whom is also an “outside director”
under Section 162(m) of the Code.

2.12 “Common Stock” means the shares of the $0.01 par value common stock of the
Company, whether presently or hereafter issued, and any other stock or security
resulting from adjustment thereof as described hereinafter or the common stock
of any successor to the Company which is designated for the purpose of the Plan.

2.13 “Company” means Kensey Nash Corporation, a Delaware corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed or consolidated; any corporation for whose
securities the securities of the Company shall be exchanged; and any assignee of
or successor to substantially all of the assets of the Company.

2.14 “Covered Employee” means a Participant who is a “covered employee” within
the meaning of Section 162(m) of the Code.

2.15 “Disability” means a mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company or an Affiliate, or if the Participant is not covered by such a plan or
the Participant is not an employee of the Company or an Affiliate, a mental or
physical illness that renders a Participant totally and permanently incapable of
performing the Participant’s duties for the Company or an Affiliate.
Notwithstanding the foregoing, a Disability shall not qualify under this Plan if
it is the result of (i) a willfully self-inflicted injury or willfully
self-induced sickness; or (ii) an injury or disease contracted, suffered, or
incurred while participating in a criminal offense. The determination of
Disability shall be made by the Committee. The determination of Disability for
purposes of this Plan shall not be construed to be an admission of disability
for any other purpose.

 

2



--------------------------------------------------------------------------------

2.16 “Effective Date” means December 5, 2007.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

2.18 “Fair Market Value” means the value determined on the basis of the good
faith determination of the Committee, without regard to whether the Common Stock
is restricted or represents a minority interest, pursuant to the applicable
method described below:

 

  (a) if the Common Stock is listed on a national securities exchange or quoted
on NASDAQ, the closing price of the Common Stock on the relevant date (or, if
such date is not a business day or a day on which quotations are reported, then
on the immediately preceding date on which quotations were reported), as
reported by the principal national exchange on which such shares are traded (in
the case of an exchange) or by NASDAQ, as the case may be;

 

  (b) if the Common Stock is not listed on a national securities exchange or
quoted on NASDAQ, but is actively traded in the over-the-counter market, the
average of the closing bid and asked prices for the Common Stock on the relevant
date (or, if such date is not a business day or a day on which quotations are
reported, then on the immediately preceding date on which quotations were
reported), or the most recent preceding date for which such quotations are
reported; and

 

  (c) if, on the relevant date, the Common Stock is not publicly traded or
reported as described in (a) or (b) above, the value determined in good faith by
the Committee.

2.19 “Grant Date” means the date as of which an Award is granted pursuant to the
Plan.

2.20 “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

2.21 “NASDAQ” means The Nasdaq Stock Market, including the Nasdaq National
Market (or any successor thereto).

2.22 “Nonqualified Stock Option” means an Option to purchase Common Stock in the
Company granted under the Plan, the taxation of which is pursuant to Section 83
of the Code.

2.23 “Option Period” means the period during which an Option shall be
exercisable in accordance with the related Agreement and Article VI.

2.24 “Option Price” means the price at which the Common Stock may be purchased
under an Option as provided in Section 6.3(b).

2.25 “Other Stock-Based Awards” means Awards granted to a Participant under
Section 9.2 hereof.

2.26 “Participant” means a person who satisfies the eligibility conditions of
Article V and to whom an Award has been granted by the Committee under the Plan,
and in the event a Representative is appointed for a Participant or another
person becomes a Representative, then the term “Participant” shall mean such
Representative. The term shall also include a trust for the benefit of the
Participant, a partnership the interest of which was held by or for the benefit
of the Participant, the Participant’s parents, spouse or descendants, or a
custodian under a uniform gifts to minors act or similar statute for the benefit
of the Participant’s descendants, to

 

3



--------------------------------------------------------------------------------

the extent permitted by the Committee and not inconsistent with Rule 16b-3.
Notwithstanding the foregoing, the term “Termination of Employment” shall mean
the Termination of Employment of the person to whom the Award was originally
granted.

2.27 “Performance Award” means a right, granted to a Participant under
Section 9.3 hereof, to receive Awards based upon performance criteria specified
by the Committee.

2.28 “Plan” means the Fifth Amended and Restated Kensey Nash Corporation
Employee Incentive Compensation Plan, as herein set forth and as may be amended
from time to time.

2.29 “Public Offering” means the initial public offering of shares of Common
Stock under the Securities Act.

2.30 “Representative” means (a) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had the Participant’s primary residence at the date of the
Participant’s death; (b) the person or entity acting as the guardian or
temporary guardian of a Participant; (c) the person or entity which is the
Beneficiary of the Participant upon or following the Participant’s death; or
(d) any person to whom an Option has been permissibly transferred; provided that
only one of the foregoing shall be the Representative at any point in time as
determined under applicable law and recognized by the Committee.

2.31 “Restricted Stock” means Common Stock granted to a Participant under
Section 8.1 hereof that is subject to certain restrictions and to a risk of
forfeiture.

2.32 “Retirement” means the Participant’s Termination of Employment after
attaining either the normal retirement age or the early retirement age as
defined in the principal (as determined by the Committee) tax-qualified plan of
the Company or an Affiliate, if the Participant is covered by such a plan, or if
the Participant is not covered by such a plan, then age 65, or age 55 with the
accrual of 10 years of service.

2.33 “Rule 16b-3” and “Rule 16a-1(c)(3)” mean Rule 16b-3 and Rule 16a-1(c)(3),
as from time to time in effect and applicable to the Plan and Participants,
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act.

2.34 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

2.35 “Stock Appreciation Right” or “SAR” means a right granted under Article
VII.

2.36 “Stock Option” or “Option” means a right granted to a Participant under
Section 6.1 hereof to purchase Common Stock or other Awards at a specified price
during specified time periods.

2.37 “Termination of Employment” means the occurrence of any act or event,
whether pursuant to an employment agreement or otherwise, that actually or
effectively causes or results in the person’s ceasing, for whatever reason, to
be an officer, independent contractor, director or employee of the Company or of
any Affiliate, or to be an officer, independent contractor, director or employee
of any entity that provides services to the Company or an Affiliate, including,
without limitation, death, Disability, dismissal, severance at the election of
the Participant, Retirement, or severance as a result of the discontinuance,
liquidation, sale or transfer by the Company or its Affiliates of all businesses
owned or operated by the Company or its Affiliates. With respect to any person
who is not an employee with respect to the Company or an Affiliate of the
Company, the Agreement shall establish what act or event shall constitute a
Termination of Employment for purposes of the Plan. A

 

4



--------------------------------------------------------------------------------

transfer of employment from the Company to an Affiliate, or from an Affiliate to
the Company, shall not be a Termination of Employment, unless expressly
determined by the Committee. A Termination of Employment shall occur for an
employee who is employed by an Affiliate of the company if the Affiliate shall
cease to be an Affiliate and the Participant shall not immediately thereafter
become an employee of the Company or an Affiliate of the Company.

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

ARTICLE III

ADMINISTRATION

3.1 Committee Structure and Authority. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum at any meeting
thereof (including by telephone conference) and the acts of a majority of the
members present, or acts approved in writing by a majority of the entire
Committee without a meeting, shall be the acts of the Committee for purposes of
this Plan. The Committee may authorize any one or more of its members or an
officer of the Company to execute and deliver documents on behalf of the
Committee. A member of the Committee shall not exercise any discretion
respecting himself or herself under the Plan. The Board shall have the authority
to remove, replace or fill any vacancy of any member of the Committee upon
notice to the Committee and the affected member. Any member of the Committee may
resign upon notice to the Board. The Committee may allocate among one or more of
its members, or may delegate to one or more of its agents, such duties and
responsibilities as it determines.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan:

 

  (a) to select those persons to whom Awards may be granted from time to time;

 

  (b) to determine whether and to what extent Awards or any combination thereof
are to be granted hereunder;

 

  (c) to determine the number of shares of Common Stock to be covered by each
stock-based Award granted hereunder;

 

  (d) to determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Option Price, the Option Period, any
exercise restriction or limitation and any exercise acceleration, forfeiture or
waiver regarding any Award, any shares of Common Stock relating thereto, any
performance criteria and the satisfaction of each criteria);

 

  (e) to adjust the terms and conditions, at any time or from time to time, of
any Award, subject to the limitations of Section 12.1;

 

  (f) to determine under what circumstances an Award may be settled in cash or
Common Stock;

 

  (g) to provide for the forms of Agreements to be utilized in connection with
the Plan;

 

  (h) to determine whether a Participant has a Disability or a Retirement;

 

  (i) to determine what securities law requirements are applicable to the Plan,
Awards and the issuance of shares of Common Stock under the Plan and to require
of a Participant that appropriate action be taken with respect to such
requirements;

 

5



--------------------------------------------------------------------------------

  (j) to cancel, with the consent of the Participant or as otherwise provided in
the Plan or an Agreement, outstanding Awards;

 

  (k) to interpret and make final determinations with respect to the remaining
number of shares of Common Stock available under this Plan;

 

  (l) to require, as a condition of the exercise of an Award or the issuance or
transfer of a certificate of Common Stock, the withholding from a Participant of
the amount of any Federal, state or local taxes as may be necessary in order for
the Company or any other employer to obtain a deduction or as may be otherwise
required by law;

 

  (m) to determine whether and with what effect a Participant has incurred a
Termination of Employment;

 

  (n) to determine whether the Company or any other person has a right or
obligation to purchase Common Stock from a Participant and, if so, the terms and
conditions on which such Common Stock is to be purchased;

 

  (o) to determine the restrictions or limitations on the transfer of Common
Stock;

 

  (p) to determine whether an Award is to be adjusted, modified or purchased, or
is to become fully exercisable, under the Plan or the terms of an Agreement;

 

  (q) to determine the permissible methods of Award exercise and payment,
including cashless exercise arrangements;

 

  (r) to adopt, amend and rescind such rules and regulations as, in its opinion,
may be advisable in the administration of the Plan; and

 

  (s) to appoint and compensate agents, counsel, auditors or other specialists
to aid it in the discharge of its duties.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Agreement) and to otherwise
supervise the administration of the Plan. The Committee’s policies and
procedures may differ with respect to Awards granted at different times or to
different Participants.

Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion, and in the case of any determination
relating to an Award, may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan or an Agreement, at any
time thereafter. All decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding on all persons, including the Company and
Participants. No determination shall be subject to de novo review if challenged
in court.

ARTICLE IV

STOCK SUBJECT TO PLAN

4.1 Number of Shares. Subject to the adjustment under Section 4.6, the total
number of shares of Common Stock reserved and available for distribution
pursuant to Awards under the Plan shall be 4,700,000 shares of

 

6



--------------------------------------------------------------------------------

Common Stock authorized for issuance on the Effective Date. Shares of Common
Stock available for distribution pursuant to Awards under the Plan may consist,
in whole or in part, of authorized and unissued shares or treasury shares.

4.2 Release of Shares. Subject to Section 7.3(e), if any shares of Common Stock
that are subject to any Award cease to be subject to an Award or are forfeited,
or if any Award otherwise terminates without issuance of shares of Common Stock
being made to the Participant, such shares, in the discretion of the Committee,
may again be available for distribution in connection with Awards under the
Plan. Any shares (whether or not restricted) of Common Stock that the Company
receives in connection with the exercise of an Award, including the satisfaction
of any tax withholding obligation, shall not again be available for Awards under
the Plan.

4.3 Restrictions on Shares. Shares of Common Stock issued as or in conjunction
with an Award shall be subject to the terms and conditions specified herein and
to such other terms, conditions and restrictions as the Committee in its
discretion may determine or provide in an Award Agreement. The Company shall not
be required to issue or deliver any certificates for shares of Common Stock,
cash or other property prior to (i) the listing of such shares on any stock
exchange or NASDAQ (or other public market) on which the Common Stock may then
be listed (or regularly traded), (ii) the completion of any registration or
qualification of such shares under Federal or state law, or any ruling or
regulation of any government body which the Committee determines to be necessary
or advisable, and (iii) the satisfaction of any applicable withholding
obligation in order for the Company or an Affiliate to obtain a deduction with
respect to the exercise of an Award. The Company may cause any certificate for
any share of Common Stock to be delivered to be properly marked with a legend or
other notation reflecting the limitations on transfer of such Common Stock as
provided in this Plan or as the Committee may otherwise require. The Committee
may require any person exercising an Award to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of the shares of Common Stock in compliance with applicable
law or otherwise. Fractional shares shall not be delivered, but shall be rounded
to the next lower whole number of shares.

4.4 Stockholder Rights. No person shall have any rights of a stockholder as to
shares of Common Stock subject to an Award until, after proper exercise of the
Award or other action required, such shares shall have been recorded on the
Company’s official stockholder records as having been issued or transferred.
Upon exercise of the Award or any portion thereof, the Company will have thirty
(30) days in which to issue the shares, and the Participant will not be treated
as a stockholder for any purpose whatsoever prior to such issuance. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date such shares are recorded as issued or transferred in
the Company’s official stockholder records, except as provided herein or in an
Agreement.

4.5 Best Efforts To Register. The Company will register under the Securities Act
the Common Stock delivered or deliverable pursuant to Awards on Commission Form
S-8 if available to the Company for this purpose (or any successor or alternate
form that is substantially similar to that form to the extent available to
effect such registration), in accordance with the rules and regulations
governing such forms, as soon after stockholder approval of the Plan as the
Committee, in its sole discretion, shall deem such registration appropriate. The
Company will use its best efforts to cause the registration statement to become
effective and will file such supplements and amendments to the registration
statement as may be necessary to keep the registration statement in effect until
the earliest of (a) one year following the expiration of the Option Period of
the last Option outstanding, (b) the date the Company is no longer a reporting
company under the Exchange Act and (c) the date all Participants have disposed
of all shares delivered pursuant to any Award. The Company may delay the
foregoing obligation if the Committee reasonably determines that any such
registration would materially and adversely affect the Company’s interests or if
there is no material benefit to Participants.

 

7



--------------------------------------------------------------------------------

4.6 Adjustments. In the event of any Company stock dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company stockholders other than a normal cash dividend), sale by
the Company of all or a substantial portion of its assets (measured on either a
stand-alone or consolidated basis), reorganization, rights offering, a partial
or complete liquidation, or any other corporate transaction, Company stock
offering or event involving the Company and having an effect similar to any of
the foregoing, then the Committee shall adjust or substitute, as the case may
be, the number of shares of Common Stock available for Awards under the Plan,
the number of shares of Common Stock covered by outstanding Awards, the exercise
price per share of outstanding Awards, the limitations set forth in Section 5.2
and performance conditions and any other characteristics or terms of the Awards
as the Committee shall deem necessary or appropriate to reflect equitably the
effects of such changes to the Participants; provided, however, that the
Committee may limit any such adjustment so as to maintain the deductibility of
the Awards under Code Section 162(m) and to prevent the Plan or Awards from
qualifying for exemption under Code Section 409A or to prevent a violation of
Code Section 409A and that any fractional shares resulting from such adjustment
shall be eliminated by rounding to the next lower whole number of shares with
appropriate payment for such fractional shares as shall reasonably be determined
by the Committee.

ARTICLE V

ELIGIBILITY

5.1 Eligibility. Except as herein provided, the persons who shall be eligible to
participate in the Plan and be granted Awards shall be those persons who are
directors, officers, employees and consultants of the Company or any Affiliate
of the Company, who shall be in a position, in the opinion of the Committee, to
make contributions to the growth, management, protection and success of the
Company and its subsidiaries. Of those persons described in the preceding
sentence, the Committee may, from time to time, select persons to be granted
Awards and shall determine the terms and conditions with respect thereto. In
making any such selection and in determining the form of the Award, the
Committee may give consideration to the person’s functions and responsibilities,
the person’s contributions to the Company and its subsidiaries, the value of the
individual’s service to the Company and its subsidiaries and such other factors
deemed relevant by the Committee.

5.2 Per-Person Award Limitations. Subject to adjustment under Section 4.6, the
maximum number of shares of Common Stock that may be covered by Stock Options,
Stock Appreciation Rights, Restricted Stock, Other Stock Based Awards and other
Awards, in the aggregate, granted to any one Participant during any three
consecutive fiscal years of the Company shall be 1,000,000 shares of Common
Stock. In addition, the maximum aggregate amount that may be paid out as Cash
Incentive Awards or other cash Awards in any fiscal year of the Company shall be
$500,000.

ARTICLE VI

STOCK OPTIONS

6.1 General. The Committee shall have authority to grant Stock Options under the
Plan at any time or from time to time. Stock Options may be granted alone or in
addition to other Awards and may be either Incentive Stock Options or
Nonqualified Stock Options. A Stock Option shall entitle the Participant to
receive shares of Common Stock upon exercise of such Option, subject to the
Participant’s satisfaction in full of any conditions, restrictions or
limitations imposed in accordance with the Plan or an Agreement (the terms and
provisions of which may differ from other Agreements), including, without
limitation, payment of the Option Price.

6.2 Grant and Exercise. The grant of a Stock Option shall occur as of the date
the Committee determines. Each Option granted under this Plan shall be evidenced
by an Agreement, in a form approved by the Committee, which shall embody the
terms and conditions of such Option and which shall be subject to the

 

8



--------------------------------------------------------------------------------

express terms and conditions set forth in the Plan. Such Agreement shall become
effective upon execution by the Participant. Only a person who is a common-law
employee of the Company, any parent corporation of the Company or a subsidiary
(as such terms are defined in Section 424 of the Code) on the date of grant
shall be eligible to be granted an Option which is intended to be and is an
Incentive Stock Option. To the extent that any Stock Option is not designated as
an Incentive Stock Option or even if so designated does not qualify as an
Incentive Stock Option, it shall constitute a Nonqualified Stock Option.
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any Incentive Stock Option under such
Section 422.

6.3 Terms and Conditions. Stock Options shall be subject to such terms and
conditions as shall be determined by the Committee, including the following:

 

  (a) Option Period. The Option Period of each Stock Option shall be fixed by
the Committee; provided that no Stock Option shall be exercisable more than ten
(10) years after the date the Stock Option is granted. In the case of an
Incentive Stock Option granted to an individual who owns more than ten percent
(10%) of the combined voting power of all classes of stock of the Company, a
corporation which is a parent corporation of the Company or any subsidiary of
the Company (each as defined in Section 424 of the Code), the Option Period
shall not exceed five (5) years from the date of grant. No Option which is
intended to be an Incentive Stock Option shall be granted more than ten
(10) years from the date the Plan is adopted by the Company or the date the Plan
is approved by the stockholders of the Company, whichever is earlier.

 

  (b) Option Price. The Option Price per share of the Common Stock purchasable
under a Stock Option shall be determined by the Committee; provided, however,
that the Option Price per share shall be not less than the Fair Market Value per
share on the date the Option is granted. If such Option is intended to qualify
as an Incentive Stock Option and is granted to an individual who owns or who is
deemed to own stock possessing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company, a corporation which is a
parent corporation of the Company or any subsidiary of the Company (each as
defined in Section 424 of the Code), the Option Price per share shall not be
less than one hundred ten percent (110%) of such Fair Market Value per share.

 

  (c) Exercisability. Subject to Section 11.1, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part. In addition, the
Committee may at any time accelerate the exercisability of any Stock Option. If
the Committee intends that an Option be an Incentive Stock Option, the Committee
may, in its discretion, provide that the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock as to which such Incentive Stock Option
which is exercisable for the first time during any calendar year shall not
exceed $100,000.

 

  (d)

Method of Exercise. Subject to the provisions of this Article VI, a Participant
may exercise Stock Options, in whole or in part, at any time during the Option
Period by the Participant’s giving written notice of exercise on a form provided
by the Committee (if available) to the Company specifying the number of shares
of Common Stock subject to the Stock Option to be purchased. Such notice shall
be accompanied by payment in full of the purchase price by cash or check or such
other form of payment as the Company may accept. If approved by the Committee,
payment in full or in part may also be made (i) by delivering Common Stock
already owned by the Participant for a period of at least six (6) months prior
to such payment and having a total Fair Market Value on the date of such
delivery equal to the

 

9



--------------------------------------------------------------------------------

 

Option Price; (ii) by the execution and delivery of a full recourse promissory
note or other full recourse evidence of indebtedness (and any security agreement
thereunder) satisfactory to the Committee and permitted in accordance with
Section 6.3(e); (iii) by authorizing the Company to retain shares of Common
Stock which would otherwise be issuable upon exercise of the Option having a
total Fair Market Value on the date of delivery equal to the Option Price;
(iv) by the delivery of cash or the extension of credit by a broker-dealer to
whom the Participant has submitted a notice of exercise or otherwise indicated
an intent to exercise an Option (in accordance with Part 220, Chapter II, Title
12 of the Code of Federal Regulations, so-called “cashless” exercise); or (v) by
any combination of the foregoing. If payment of the Option Price of a
Nonqualified Stock Option is made in whole or in part in the form of Restricted
Stock, the number of shares of Common Stock to be received upon such exercise
that is equal to the number of shares of Restricted Stock used for payment of
the Option Price shall be subject to the same forfeiture restrictions to which
such Restricted Stock was subject, unless otherwise determined by the Committee.
In the case of an Incentive Stock Option, the right to make a payment in the
form of already owned shares of Common Stock of the same class as the Common
Stock subject to the Stock Option may be authorized only at the time the Stock
Option is granted. No shares of Common Stock shall be issued until full payment
therefor, as determined by the Committee, has been made. Subject to any
forfeiture restrictions that may apply if a Stock Option is exercised using
Restricted Stock, a Participant shall have all of the rights of a stockholder of
the Company holding the class of Common Stock that is subject to such Stock
Option (including, if applicable, the right to vote the shares and the right to
receive dividends) when the Participant has given written notice of exercise,
has paid in full for such shares and such shares have been recorded on the
Company’s official stockholder records as having been issued or transferred.

 

  (e) Company Loan or Guarantee. Upon the exercise of any Option and subject to
the pertinent Agreement, the discretion of the Committee and applicable law, the
Company may, at the request of the Participant:

 

  (i) lend to the Participant, on a full recourse basis, an amount equal to such
portion of the Option Price as the Committee may determine; or

 

  (ii) guarantee a loan obtained by the Participant on a full recourse basis
from a third-party for the purpose of tendering the Option Price.

The remaining terms and conditions of any loan or guarantee, including the
interest rate and any security interest thereunder, shall be determined by the
Committee, except that (1) the term of any loan may not exceed twenty-four
(24) months and (2) no extension of credit or guarantee shall obligate the
Company for an amount to exceed the lesser of the aggregate Fair Market Value
per share of the Common Stock on the date of exercise, less the par value of the
shares of Common Stock to be purchased upon the exercise of the Award, or the
amount permitted under applicable laws or the regulations and rules of the
Federal Reserve Board and any other governmental agency having jurisdiction.

 

  (f) Non-transferability of Options. Except as provided herein or in an
Agreement, no Stock Option or interest therein shall be transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable during the Participant’s lifetime only by
the Participant. If and to the extent transferability is permitted by Rule 16b-3
or does not result in liability to any Participant and except as otherwise
provided by an Agreement, every Option granted hereunder shall be freely
transferable, but only if such transfer is consistent with the use of Form S-8
(or the Committee’s waiver of such condition) and consistent with an Award’s
intended status as an Incentive Stock Option (as applicable).

 

10



--------------------------------------------------------------------------------

6.4 Termination by Reason of Death. Unless otherwise provided in an Agreement or
determined by the Committee, if a Participant incurs a Termination of Employment
due to death, any unexpired and unexercised Stock Option held by such
Participant shall thereafter be fully exercisable for a period of ninety
(90) days following the date of the appointment of a Representative (or such
other period or no period as the Committee may specify) or until the expiration
of the Option Period, whichever period is the shorter.

6.5 Termination by Reason of Disability. Unless otherwise provided in an
Agreement or determined by the Committee, if a Participant incurs a Termination
of Employment due to a Disability, any unexpired and unexercised Stock Option
held by such Participant shall thereafter be fully exercisable by the
Participant for the one (1) year period (or such other period or no period as
the Committee may specify) immediately following the date of such Termination of
Employment or until the expiration of the Option Period, whichever period is
shorter, and the Participant’s death at any time following such Termination of
Employment due to Disability shall not affect the foregoing. In the event of
Termination of Employment by reason of Disability, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Nonqualified Stock Option.

6.6 Other Termination. Unless otherwise provided in an Agreement or determined
by the Committee, if a Participant incurs a Termination of Employment which is a
Retirement, or the Termination of Employment is involuntary on the part of the
Participant (but is not due to death or Disability or with Cause), any Stock
Option held by such Participant shall thereupon terminate, except that such
Stock Option, to the extent then exercisable, may be exercised for the lesser of
the ninety (90) day period commencing with the date of such Termination of
Employment or until the expiration of the Option Period. Unless otherwise
provided in an Agreement or determined by the Committee, if a Participant incurs
a Termination of Employment which is either (a) voluntary on the part of the
Participant (and is not a Retirement) or (b) with Cause, the Option shall
terminate immediately. The death or Disability of a Participant after a
Termination of Employment otherwise provided herein shall not extend the time
permitted to exercise an Option.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1 General. The Committee shall have authority to grant Stock Appreciation
Rights under the Plan at any time or from time to time. Subject to the
Participant’s satisfaction in full of any conditions, restrictions or
limitations imposed in accordance with the Plan or an Agreement, a Stock
Appreciation Right shall entitle the Participant to surrender to the Company the
Stock Appreciation Right and to be paid therefor in shares of the Common Stock,
cash or a combination thereof as herein provided, the amount described in
Section 7.3(b).

7.2 Grant. Stock Appreciation Rights may be granted in conjunction with all or
part of any Stock Option granted under the Plan, in which case the exercise of
the Stock Appreciation Right shall require the cancellation of a corresponding
portion of the Stock Option, and the exercise of a Stock Option shall result in
the cancellation of a corresponding portion of the Stock Appreciation Right.
Such rights may be granted only at the time of grant of such Stock Option. A
Stock Appreciation Right may also be granted on a stand-alone basis. The grant
of a Stock Appreciation Right shall occur as of the date the Committee
determines. Each Stock Appreciation Right granted under this Plan shall be
evidenced by an Agreement, which shall embody the terms and conditions of such
Stock Appreciation Right and which shall be subject to the terms and conditions
set forth in this Plan.

7.3 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:

 

11



--------------------------------------------------------------------------------

  (a) Period and Exercise. The term of a Stock Appreciation Right shall be
established by the Committee in accordance with this Section 7.3(a). If granted
in conjunction with a Stock Option, the Stock Appreciation Right shall have a
term which is the same as the Option Period and shall be exercisable only at
such time or times and to the extent the related Stock Option would be
exercisable in accordance with the provisions of Article VI; provided, however,
that the term of the Stock Appreciation Right shall not exceed five years from
the Grant Date of such Stock Appreciation Right. A Stock Appreciation Right
which is granted on a stand-alone basis shall be for such period and shall be
exercisable at such times and to the extent provided in an Agreement; provided,
however, that the term of the Stock Appreciation Right shall not exceed five
years from the Grant Date of such Stock Appreciation Right. Stock Appreciation
Rights shall be exercised by the Participant’s giving written notice of exercise
on a form provided by the Committee (if available) to the Company specifying the
portion of the Stock Appreciation Right to be exercised.

 

  (b) Amount. Upon the exercise of a Stock Appreciation Right granted in
conjunction with a Stock Option, a Participant shall be entitled to receive an
amount in cash, shares of Common Stock or both as determined by the Committee or
as otherwise permitted in an Agreement equal in value to the excess of the Fair
Market Value per share of Common Stock over the Option Price per share of Common
Stock specified in the related Agreement multiplied by the number of shares in
respect of which the Stock Appreciation Right is exercised; provided, however,
that the Option Price may not be less than the Fair Market Value per share of
Common Stock on the date the Stock Appreciation Right is granted. In the case of
a Stock Appreciation Right granted on a stand-alone basis, the Agreement shall
specify the value to be used in lieu of the Option Price per share of Common
Stock; provided, however, that such value may not be less than the Fair Market
Value per share of Common Stock on the date the Stock Appreciation Right is
granted. The aggregate Fair Market Value per share of the Common Stock shall be
determined as of the date of exercise of such Stock Appreciation Right.

 

  (c) Non-transferability of Stock Appreciation Rights. Stock Appreciation
Rights shall be transferable only when and to the extent that a Stock Option
would be transferable under the Plan unless otherwise provided in an Agreement.

 

  (d) Termination. A Stock Appreciation Right shall terminate at such time as a
Stock Option would terminate under the Plan, unless otherwise provided in an
Agreement.

 

  (e) Effect on Shares Under the Plan. Upon the exercise of a Stock Appreciation
Right, the Stock Option or part thereof to which such Stock Appreciation Right
is related shall be deemed to have been exercised for the purpose of the
limitation set forth in Section 4.2 on the number of shares of Common Stock to
be issued under the Plan, but only to the extent of the number of shares of
Common Stock covered by the Stock Appreciation Right at the time of exercise
based on the value of the Stock Appreciation Right at such time.

 

  (f) Incentive Stock Option. A Stock Appreciation Right granted in tandem with
an Incentive Stock Option shall not be exercisable unless the Fair Market Value
of the Common Stock on the date of exercise exceeds the Option Price. In no
event shall any amount paid pursuant to the Stock Appreciation Right exceed the
difference between the Fair Market Value on the date of exercise and the Option
Price.

ARTICLE VIII

RESTRICTED STOCK

8.1 General. The Committee shall have authority to grant Restricted Stock under
the Plan at any time or from time to time. Shares of Restricted Stock may be
awarded either alone or in addition to other Awards

 

12



--------------------------------------------------------------------------------

granted under the Plan. The Committee shall determine the persons to whom and
the time or times at which grants of Restricted Stock will be awarded, the
number of shares of Restricted Stock to be awarded to any Participant, the time
or times within which such Awards may be subject to forfeiture and any other
terms and conditions of the Awards. Each Award shall be confirmed by, and be
subject to the terms of, an Agreement. The Committee may condition the grant of
Restricted Stock upon the attainment of specified performance goals by the
Participant or by the Company or an Affiliate (including a division or
department of the Company or an Affiliate) for or within which the Participant
is primarily employed or upon such other factors or criteria (such as length of
tenure) as the Committee shall determine. The provisions of Restricted Stock
Awards need not be the same with respect to any Participant.

8.2 Awards and Certificates. Notwithstanding the limitations on issuance of
shares of Common Stock otherwise provided in the Plan, each Participant
receiving an Award of Restricted Stock shall be issued a certificate in respect
of such shares of Restricted Stock. Such certificate shall be registered in the
name of such Participant and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Award as determined by
the Committee. The Committee may require that the certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed and that, as a condition of any Award of Restricted Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

8.3 Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

  (a) Limitations on Transferability. Subject to the provisions of the Plan and
the Agreement, during a period set by the Committee commencing with the date of
such Award (the “Restriction Period”), the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber any interest in shares of
Restricted Stock.

 

  (b) Rights. Except as provided in Section 8.3(a), the Participant shall have,
with respect to the shares of Restricted Stock, all of the rights of a
stockholder of the Company holding the class of Common Stock that is the subject
of the Restricted Stock, including, if applicable, the right to vote the shares
and the right to receive any cash dividends; provided, however, that any cash
dividends on the class of Common Stock that is the subject of the Restricted
Stock shall be automatically reinvested in additional Restricted Stock, and any
dividends on the class of Common Stock that is the subject of the Restricted
Stock payable in Common Stock shall be paid in the form of Restricted Stock of
the same class as the Common Stock on which such dividend was paid.

 

  (c) Acceleration. Based on service, performance by the Participant or by the
Company or an Affiliate, including any division or department for which the
Participant is employed, or such other factors or criteria as the Committee may
determine, the Committee may provide for the lapse of restrictions in
installments and may accelerate the vesting of all or any part of any Award and
waive the restrictions for all or any part of such Award.

 

  (d) Forfeiture. Unless otherwise provided in an Agreement or determined by the
Committee, if the Participant incurs a Termination of Employment during the
Restriction Period due to death or Disability, the restrictions shall lapse and
the Participant shall be fully vested in the Restricted Stock. Unless otherwise
provided in an Agreement, upon a Participant’s Termination of Employment for any
reason during the Restriction Period other than death or Disability, all shares
of Restricted Stock still subject to restriction shall be forfeited by the
Participant, except the Committee shall have the discretion to waive in whole or
in part any or all remaining restrictions with respect to any or all of such
Participant’s shares of Restricted Stock.

 

13



--------------------------------------------------------------------------------

  (e) Delivery. If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unlegended certificates for such shares shall be delivered to the Participant.

ARTICLE IX

OTHER AWARDS

9.1 Bonus Stock and Awards In Lieu of Obligations. The Committee is authorized
to grant Common Stock as a bonus, or to grant Common Stock or other Awards in
lieu of Company obligations to pay cash or deliver other property under other
plans or compensatory arrangements, provided that, in the case of Participants
subject to Section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisition of Common Stock or other Awards are exempt from liability under
Section 16(b) of the Exchange Act. Common Stock or Awards granted hereunder
shall be subject to such other terms as shall be determined by the Committee and
shall be paid to the Participant no later than March 15 of the year following
the calendar year in which such Common Stock or Awards are granted and vested.

9.2 Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, including, but not limited to, Section 409A of
the Code, to grant to Participants such other Awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Common Stock, as deemed by the Committee to be consistent with
the purposes of the Plan, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, Awards with value and payment
contingent upon performance of the Company or any other factors designated by
the Committee, and Awards valued by reference to the book value of Common Stock
or the value of securities of or the performance of specified subsidiaries. The
Committee shall determine the terms and conditions of such Awards. Common Stock
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 9.2 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Common Stock, other Awards, or other property, as the Committee shall determine.
Cash awards, as an element of or supplement to any other Award under the Plan,
may also be granted pursuant to this Section 9.2.

9.3 Performance Awards.

 

  (a) Performance Conditions. The right of a Participant to exercise or receive
a grant or settlement of any Award, and its timing, may be subject to
performance conditions specified by the Committee. The Committee may use
business criteria and other measures of performance it deems appropriate in
establishing any performance conditions, and may exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions, except as limited under Sections 9.4(b) and 9.4(c) hereof in the
case of a Performance Award intended to qualify under Code Section 162(m).

 

  (b) Performance Awards Granted to Designated Covered Employees. If the
Committee determines that a Performance Award to be granted to a person the
Committee regards as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant
and/or settlement of such Performance Award shall be contingent upon achievement
of preestablished performance goals and other terms set forth in this
Section 9.3(b).

 

  (i)

Performance Goals Generally. The performance goals for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with

 

14



--------------------------------------------------------------------------------

 

respect to such criteria, as specified by the Committee consistent with this
Section 9.3(b). Performance goals shall be objective and shall otherwise meet
the requirements of Code Section 162(m), including the requirement that the
level or levels of performance targeted by the Committee result in the
performance goals being “substantially uncertain.” The Committee may determine
that more than one performance goal must be achieved as a condition to
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

 

  (ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Performance Awards: (1) total
stockholder return; (2) such total stockholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 or the Nasdaq-U.S. Index; (3) net income;
(4) pre-tax earnings; (5) EBITDA or earnings before interest expense, taxes,
depreciation and amortization; or (6) pre-tax operating earnings after interest
expense and before bonuses, service fees, and extraordinary or special items;
(7) operating margin; (8) earnings per share; (9) return on equity; (10) return
on capital; (11) return on investment; (12) operating income before payment of
executive bonuses; (13) working capital; (14) pro forma net income, excluding
facility transition charges and equity compensation expense; and (15) pro forma
earnings per share, excluding facility transition charges and equity
compensation expense. The foregoing business criteria shall also be exclusively
used in establishing performance goals for Cash Incentive Awards granted under
Section 9.3(c) hereof.

 

  (iii) Performance Period: Timing For Establishing Performance Goals.
Achievement of performance goals in respect of Performance Awards shall be
measured over such periods as may be specified by the Committee. Performance
goals shall be established on or before the dates that are required or permitted
for “performance-based compensation” under Code Section 162(m).

 

  (iv) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards may be in cash or Common Stock, or other Awards, or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable in respect of a Performance Award subject to this Section 9.3(b). The
Committee shall specify the circumstances in which such Performance Awards shall
be forfeited or paid in the event of a Termination of Employment or a Change in
Control prior to the end of a performance period or settlement of Performance
Awards, and other terms relating to such Performance Awards.

 

  (c) Cash Incentive Awards Granted to Designated Covered Employees. The
Committee may grant Cash Incentive Awards to Participants, including those
designated by the Committee as likely to be Covered Employees, which Awards
shall represent a conditional right to receive a payment in cash, unless
otherwise determined by the Committee, after the end of a specified calendar
year or calendar quarter or other period specified by the Committee, in
accordance with this Section 9.3(c).

 

  (i)

Cash Incentive Award. The Cash Incentive Award for Participants that the
Committee regards as likely to be regarded as Covered Employees shall be based
on achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 9.3(b), and may

 

15



--------------------------------------------------------------------------------

 

be based on such criteria for any other Participant. The Committee may specify
the amount of the individual Cash Incentive Award as a percentage of any such
business criteria, a percentage thereof in excess of a threshold amount, or
another amount which need not bear a strictly mathematical relationship to such
relationship criteria. The Committee may establish a Cash Incentive Award pool
that includes Participants the Committee regards likely to be regarded as
Covered Employees, which shall be an unfunded pool, for purposes of measuring
Company performance in connection with Cash Incentive Awards. The amount of the
Cash Incentive Award pool shall be based upon the achievement of a performance
goal or goals based on one or more of the business criteria set forth in
Section 9.3(b) hereof in the given performance period, as specified by the
Committee. The Committee may specify the amount of the Cash Incentive Award pool
as a percentage of any of such business criteria, a percentage thereof in excess
of a threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

 

  (ii) Potential Cash Incentive Awards. Not later than the date required or
permitted for “qualified performance-based compensation” under Code
Section 162(m), the Committee shall determine the Participants who will
potentially receive Cash Incentive Awards for the specified year, quarter or
other period, either as individual Cash Incentive Awards or out of an Cash
Incentive Award pool established by such date and the amount or method for
determining the amount of the individual Cash Incentive Award or the amount of
such Participant’s portion of the Cash Incentive Award pool or the individual
Cash Incentive Award.

 

  (iii) Payout of Cash Incentive Awards. After the end of the specified year,
quarter or other period, as the case may be, the Committee shall determine the
amount, if any, of potential individual Cash Incentive Award otherwise payable
to a Participant, the Cash Incentive Award pool and the maximum amount of
potential Cash Incentive Award payable to each Participant in the Cash Incentive
Award pool. The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Cash Incentive Award shall be increased or
reduced from the amount of his or her potential Cash Incentive Award, including
a determination to make no final Award whatsoever, but may not exercise
discretion to increase any such amount in the case of a Cash Incentive Award
intended to qualify under Code Section 162(m). The Committee shall specify the
circumstances in which a Cash Incentive Award shall be paid or forfeited in the
event of Termination of Employment by the Participant or a Change in Control
prior to the end of the period for measuring performance or the payout of such
Cash Incentive Award, and other terms relating to such Cash Incentive Award in
accordance with the Plan. Upon the completion of the measuring period and the
determination of the right to payment and the amount, the Committee shall direct
the Committee to make payment, which shall occur no later than the later of
(A) the fifteenth day of the third month following the end of the Participant’s
taxable year in which he or she earned the Cash Incentive Award or (B) the
fifteenth day of the third month following the end of the Company’s taxable year
in which the Participant earned the Cash Incentive Award.

 

  (d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals and the potential Performance Awards or Cash
Incentive Awards related to such performance goals and as to the achievement of
performance goals relating to such Awards, the amount of any Cash Incentive
Award pool and the amount of final Cash Incentive Awards, shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Cash Incentive Awards.

 

16



--------------------------------------------------------------------------------

ARTICLE X

PROVISIONS APPLICABLE TO STOCK ACQUIRED UNDER THE PLAN

10.1 Transfer of Shares. A Participant may at any time make a transfer of shares
of Common Stock received pursuant to the exercise of an Award to his parents,
spouse or descendants, to any trust for the benefit of the foregoing or to a
partnership the interests of which are principally for the foregoing or to a
custodian under a uniform gifts to minors act or similar statute for the benefit
of any of the Participant’s descendants. Any transfer of shares received
pursuant to the exercise of an Award shall not be permitted or valid unless and
until the transferee agrees to be bound by the provisions of this Plan, and any
provision respecting Common Stock under the applicable Agreement, provided that
“Termination of Employment” shall continue to refer to the Termination of
Employment of the Employee.

10.2 Limited Transfer During Offering. In the event there is an effective
registration statement under the Securities Act pursuant to which shares of
Common Stock shall be offered for sale in an underwritten offering, a
Participant shall not, during the period requested by the underwriters managing
the registered public offering, effect any public sale or distribution of shares
received directly or indirectly pursuant to an exercise of an Award.

10.3 Committee Discretion. The Committee may in its sole discretion include in
any Agreement an obligation that the Company purchase a Participant’s shares of
Common Stock received upon the exercise of an Award (including the purchase of
any unexercised Awards which have not expired), or may obligate a Participant to
sell shares of Common Stock to the Company, upon such terms and conditions as
the Committee may determine and set forth in an Agreement. The provisions of
this Article X shall be construed by the Committee in its sole discretion, and
shall be subject to such other terms and conditions as the Committee may from
time to time determine. Notwithstanding any provision herein to the contrary,
the Company may upon determination by the Committee assign its right to purchase
shares of Common Stock under this Article X, whereupon the assignee of such
right shall have all the rights, duties and obligations of the Company with
respect to purchase of the shares of Common Stock.

10.4 No Company Obligation. None of the Company, an Affiliate or the Committee
shall have any duty or obligation to disclose affirmatively to a record or
beneficial holder of Common Stock or an Award, and such holder shall have no
right to be advised of, any material information regarding the Company or any
Affiliate at any time prior to, upon or in connection with receipt or the
exercise of an Award or the Company’s purchase of Common Stock or an Award from
such holder in accordance with the terms hereof.

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

11.1 Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, unless otherwise provided in an Agreement, in the event of a Change in
Control (as defined in Section 11.2):

 

  (a) Any Stock Appreciation Rights and Stock Options outstanding as of the date
of such Change in Control and not then exercisable shall become fully
exercisable to the full extent of the original grant;

 

  (b) The restrictions applicable to any Restricted Stock or other Award shall
lapse, and such Restricted Stock or other Award shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.

 

17



--------------------------------------------------------------------------------

  (c) The performance goals and other conditions with respect to any outstanding
Performance Award or Cash Incentive Award shall be deemed to have been satisfied
in full, and such Award shall be fully distributable, if and to the extent
provided by the Committee in the Agreement relating to such Award or otherwise,
notwithstanding that the Award may not be fully deductible to the Company under
Section 162(m) of the Code.

 

  (d) Notwithstanding any other provision of the Plan, unless the Committee
shall provide otherwise in an Agreement, any Award of any Participant who is an
officer or director of the Company (within the meaning of Section 16(b) of the
Exchange Act) for which the Grant Date is less than six (6) months prior to the
Change in Control, shall be cancelled in exchange for a cash payment to the
Participant, at the time of the Participant’s Termination of Employment, equal
to the amount which the Change in Control Price (as defined in Section 11.3) per
share of Common Stock on the date of such election shall exceed the amount which
the Participant must pay to exercise the Award per share of Common Stock under
the Award (the “Spread”) multiplied by the number of shares of Common Stock
granted under the Award, plus interest on such amount at the prime rate as
reported from time to time in The Wall Street Journal, compounded annually and
determined from time to time.

11.2 Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

 

  (a) An acquisition of at least fifty percent (50%) by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); or

 

  (b) The approval by the stockholders of the Company of a reorganization,
merger, consolidation, complete liquidation or dissolution of the Company, the
sale or disposition of all or substantially all of the assets of the Company or
similar corporate transaction (in each case referred to in this Section 11.2 as
a “Corporate Transaction”) or, if consummation of such Corporate Transaction is
subject, at the time of such approval by stockholders, to the consent of any
government or governmental agency, the obtaining of such consent (either
explicitly or implicitly); or

 

  (c) A change in the composition of the Board such that the individuals who, as
of the date of the Public Offering, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 11.2(c), that any individual who becomes a member of the Board
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section, the following shall be
excluded from the events described in (a) and (b) above: (i) any acquisition by
or consummation of a Corporate Transaction with the Company, an Affiliate or an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (ii) the acquisition by or consummation of a Corporate
Transaction with any Person who beneficially owned, immediately prior to such
acquisition or Corporate Transaction, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, or (iii) any acquisition or Corporate Transaction, if more
than a majority of the beneficial ownership of the entity resulting from the
acquisition or Corporate Transaction is held by Persons who held the beneficial
ownership of the Outstanding Company Voting Securities before the acquisition or
Corporate Transaction.

11.3 Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (a) the highest reported sales price of a share of
Common Stock in any transaction reported on the principal exchange on which such
shares are listed or on NASDAQ during the sixty (60)-day period prior to and
including the date of a Change in Control or (b) if the Change in Control is the
result of a tender or exchange offer or Corporate Transaction, the highest price
per share of Common Stock paid in such tender or exchange offer or Corporate
Transaction, except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be
based only on the Fair Market Value of the Common Stock on the date any such
Incentive Stock Option or Stock Appreciation Right is exercised. To the extent
that the consideration paid in any such transaction described above consists all
or in part of securities or other non-cash consideration, the value of such
securities or other non-cash consideration shall be determined in the sole
discretion of the Committee.

ARTICLE XII

MISCELLANEOUS

12.1 Amendments and Termination. The Board may amend, alter or discontinue the
Plan at any time, but no amendment, alteration or discontinuation shall be made
which would impair the rights of a Participant under a Stock Option, Stock
Appreciation Right or Restricted Stock Award theretofore granted without the
Participant’s consent, except such an amendment made to cause the Plan to
qualify for the exemption provided by Rule 16b-3 or made to comply with an
exemption from, or prevent a violation of, Section 409A of the Code. In
addition, no such amendment shall be made without the approval of the Company’s
stockholders to the extent such approval is required by law, agreement or the
rule of any stock exchange or NASDAQ (or other public market) on which the
Common Stock is listed (or regularly traded).

The Committee may amend the Plan at any time provided that (a) no amendment
shall impair the rights of any Participant under any Award theretofore granted
without the Participant’s consent, and (b) any amendment shall be subject to the
approval or rejection of the Board.

The Committee may amend the terms of any Award or other Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant without the Participant’s consent. Notwithstanding
anything in the Plan to the contrary, neither the Board nor the Committee will
be permitted to (i) amend an Option to reduce its Option Price, (ii) cancel an
Option and re-grant an Option with a lower Option Price than the original Option
Price of the cancelled Option, or (iii) take any other action (whether in the
form of an amendment, cancellation or replacement grant) that has the effect of
repricing an Option.

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments, and to grant Awards which qualify for beneficial
treatment under such rules without stockholder approval.

 

19



--------------------------------------------------------------------------------

12.2 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary, or
any business entity to be acquired by the Company or a subsidiary, or any other
right of a Participant to receive payment from the Company or any subsidiary.
Such additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award or
award, the Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any subsidiary, in which the Fair Market Value of
Common Stock subject to the Award is equivalent in value to the cash
compensation, or in which the exercise price, grant price or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Common Stock minus the value of the cash
compensation surrendered. Notwithstanding the foregoing, no grant or
substitution made pursuant to this Section 12.2 shall be made to the extent that
such grant or substitution would violate Section 409A of the Code or prevent the
Plan or an Award from qualifying for exemption under Section 409A of the Code.

12.3 Form and Timing of Payment Under Awards. Subject to the terms of the Plan
and any applicable Agreement, payments to be made by the Company or an Affiliate
upon the exercise of an Award or settlement of an Award may be made in such
form(s) as the Committee shall determine, including, without limitation, cash,
Common Stock, other Awards or other property, and may be made in a single
payment or transfer or in installments, as specified in the applicable Award
Agreement. The settlement of any Award may be accelerated, and cash paid in lieu
of Common Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control). An Award may provide, without limitation, for the payment or
crediting of reasonable interest on installment payments. Notwithstanding the
foregoing, no form or timing of payment made pursuant to this Section 12.3 shall
be made to the extent that such form or timing of payment would violate
Section 409A of the Code or prevent the Plan or an Award from qualifying for
exemption under Section 409A of the Code.

12.4 Status of Awards Under Code Section 162(m). It is the intent of the Company
that Awards granted to persons who are Covered Employees within the meaning of
Code Section 162(m) shall constitute “qualified performance-based compensation”
satisfying the requirements of Code Section 162(m). Accordingly, the provisions
of the Plan shall be interpreted in a manner consistent with Code
Section 162(m). If any provision of the Plan or any agreement relating to such
an Award does not comply or is inconsistent with the requirements of Code
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements.

12.5 Unfunded Status of Plan; Limits on Transferability. It is intended that the
Plan be an “unfunded” plan for incentive compensation. The Committee may
authorize the creation of domestic trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or make payments;
provided, however, that, unless the Committee otherwise determines, the
existence of such trusts or other arrangements is consistent with the “unfunded”
status of the Plan. Unless otherwise provided in this Plan or in an Agreement,
no Award shall be subject to the claims of Participants’ creditors and no Award
may be transferred, assigned, alienated or encumbered in any way other than by
will or the laws of descent and distribution or to a Representative upon the
death of the Participant.

12.6 Section 409A of the Code. No Award granted pursuant to this Plan is
intended to constitute “deferred compensation” as defined in Section 409A of the
Code, and the Plan and the terms of all Awards shall be interpreted accordingly.
If any provision of the Plan or an Award contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code or could cause an Award to
be subject to the penalties and interest under Section 409A of the Code, such
provision of the Plan or Award shall be modified to

 

20



--------------------------------------------------------------------------------

maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.

12.7 General Provisions.

 

  (a) Representation. The Committee may require each person purchasing or
receiving shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

 

  (b) No Additional Obligation. Nothing contained in the Plan shall prevent the
Company or an Affiliate from adopting other or additional compensation
arrangements for its employees.

 

  (c) Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for Federal income tax
purposes with respect to any Award, the Participant shall pay to the Company (or
other entity identified by the Committee), or make arrangements satisfactory to
the Company or other entity identified by the Committee regarding the payment
of, any Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount required in order for the Company or an
Affiliate to obtain a current deduction. If the Participant disposes of shares
of Common Stock acquired pursuant to an Incentive Stock Option in any
transaction considered to be a disqualifying transaction under the Code, the
Participant must give the Committee written notice of such transfer and the
Company shall have the right to deduct any taxes required by law to be withheld
from any amounts otherwise payable to the Participant. Unless otherwise
determined by the Committee, withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant.

 

  (d) Reinvestment. The reinvestment of dividends in additional Restricted Stock
at the time of any dividend payment shall be permissible only if sufficient
shares of Common Stock are available under the Plan for such reinvestment
(taking into account then outstanding Options and other Awards).

 

  (e) Representation. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a Representative to whom any amounts
payable in the event of the Participant’s death are to be paid.

 

  (f) Controlling Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware (other than its law respecting choice of law). The Plan shall be
construed to comply with all applicable law and to avoid liability to the
Company, an Affiliate or a Participant, including, without limitation, liability
under Section 16(b) of the Exchange Act.

 

  (g) Offset. Any amounts owed to the Company or an Affiliate by the Participant
of whatever nature may be offset by the Company from the value of any shares of
Common Stock, cash or other thing of value under this Plan or an Agreement to be
transferred to the Participant, and no shares of Common Stock, cash or other
thing of value under this Plan or an Agreement shall be transferred unless and
until all disputes between the Company and the Participant have been fully and
finally resolved and the Participant has waived all claims to such against the
Company or an Affiliate.

 

21



--------------------------------------------------------------------------------

  (h) Fail Safe. With respect to persons subject to Section 16 of the Exchange
Act, transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

12.8 Mitigation of Excise Tax. Unless otherwise provided in an Agreement or
determined by the Committee, if any payment or right accruing to a Participant
under this Plan (without the application of this Section 13.7), either alone or
together with other payments or rights accruing to the Participant from the
Company or an Affiliate (“Total Payments”), would constitute a “parachute
payment” (as defined in Section 280G of the Code and regulations thereunder),
such payment or right shall be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under the
Plan being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code. The determination of
whether any reduction in the rights or payments under this Plan is to apply
shall be made by the Committee in good faith after consultation with the
Participant, and such determination shall be conclusive and binding on the
Participant. The Participant shall cooperate in good faith with the Committee in
making such determination and providing the necessary information for this
purpose.

12.9 No Rights with Respect to Continuance of Employment. Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and a Participant, or the contractual relationship between a
Participant and the Company or an Affiliate if there is a written contract
regarding such relationship. Nothing contained herein shall be construed to
constitute a contract of employment between the Company or an Affiliate and a
Participant. The Company or an Affiliate and each of the Participants continue
to have the right to terminate the employment or service relationship at any
time for any reason, except as provided in a written contract. The Company or an
Affiliate shall have no obligation to retain the Participant in its employ or
service as a result of this Plan. There shall be no inference as to the length
of employment or service hereby, and the Company or an Affiliate reserves the
same rights to terminate the Participant’s employment or service as existed
prior to the individual’s becoming a Participant in this Plan.

12.10 Awards in Substitution for Awards Granted by Other Corporations. Awards
(including cash in respect of fractional shares) may be granted under the Plan
from time to time in substitution for awards held by employees, directors or
service providers of other corporations who are about to become officers,
directors or employees of the Company or an Affiliate as the result of a merger
or consolidation of the employing corporation with the Company or an Affiliate,
or the acquisition by the Company or an Affiliate of the assets of the employing
corporation, or the acquisition by the Company or Affiliate of the stock of the
employing corporation, as the result of which it becomes a designated employer
under the Plan. The terms and conditions of the Awards so granted may vary from
the terms and conditions set forth in this Plan at the time of such grant as the
majority of the members of the Committee may deem appropriate to conform, in
whole or in part, to the provisions of the awards in substitution for which they
are granted. Notwithstanding the foregoing, no grant or substitution made
pursuant to this Section 12.10 shall be made to the extent that such grant or
substitution would violate Section 409A of the Code or prevent the Plan or an
Award from qualifying for an exemption under Section 409A of the Code.

12.11 Procedure for Adoption. Any Affiliate of the Company may by resolution of
such Affiliate’s board of directors, with the consent of the Board of Directors
and subject to such conditions as may be imposed by the Board of Directors,
adopt the Plan for the benefit of its employees as of the date specified in the
board resolution.

12.12 Procedure for Withdrawal. Any Affiliate which has adopted the Plan may, by
resolution of the board of directors of such Affiliate, with the consent of the
Board of Directors and subject to such conditions as may be imposed by the Board
of Directors, terminate its adoption of the Plan.

 

22



--------------------------------------------------------------------------------

12.13 Delay. If at the time a Participant incurs a Termination of Employment
(other than due to Cause) or if at the time of a Change in Control, the
Participant is subject to “short-swing” liability under Section 16 of the
Exchange Act, any time period provided for under the Plan or an Agreement to the
extent necessary to avoid the imposition of liability shall be suspended and
delayed during the period the Participant would be subject to such liability,
but not more than six (6) months and one (1) day and not to exceed the Option
Period, or the period for exercise of a Stock Appreciation Right as provided in
the Agreement, whichever is shorter. The Company shall have the right to suspend
or delay any time period described in the Plan or an Agreement if the Committee
shall determine that the action may constitute a violation of any law or result
in liability under any law to the Company, an Affiliate or a stockholder of the
Company until such time as the action required or permitted shall not constitute
a violation of law or result in liability to the Company, an Affiliate or a
stockholder of the Company.

12.14 Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

12.15 Severability. If any provision of this Plan shall for any reason be held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereby, and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.

12.16 Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.

12.17 Entire Agreement. This Plan and each Agreement constitute the entire
agreement with respect to the subject matter hereof and thereof, provided that
in the event of any inconsistency between the Plan and the Agreement, the terms
and conditions of this Plan shall control.

Executed on this 5th day of December, 2007.

 

KENSEY NASH CORPORATION By:   /S/  Joseph W. Kaufmann

 

Title:

 

Joseph W. Kaufmann

President and CEO

 

23